Citation Nr: 0501635	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as the result of exposure to an herbicide agent 
used in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied service connection for diabetes mellitus.


FINDINGS OF FACT

1.  The veteran served aboard a destroyer that was in the 
water off the coast of Vietnam, but did not leave the 
destroyer or set foot in Vietnam, and claimed only to have 
been between 500 and 1000 yards off its coast at his closest.

2.  The veteran's diabetes manifested at least 28 years after 
service, and there is no evidence of this disease or any 
symptoms thereof during service.  It was not shown within 1 
year from service separation.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption that his 
diabetes was incurred in or aggravated by service on the 
basis of exposure to an herbicide agent during service in 
Vietnam because he did not, as a matter of law, serve in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2004).

2.  Diabetes was not otherwise incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303,  
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000, prior to the veteran's July 2002 claim.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the  precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's July 2002 claim for service 
connection for diabetes was to send its August 2002 letter 
explaining the duties to notify and assist the veteran in 
pursuing his claim.  The RO did not take any adjudicative 
action until September 2002, when it issued its rating 
decision that the veteran appealed to the Board.  Thus, in 
compliance with Pelegrini, the RO provided the VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words, and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  Id. at 3."

These requirements were met in this case.  The RO's August 
2002 letter explained what the evidence would have to show 
and the information still needed to show it in order to 
establish entitlement to service connection for diabetes.  
Moreover, in the section of the letter entitled, "What Can 
You Do To Help With Your Claim?" the RO wrote: "[T] ell us 
about any additional information or evidence that you want us 
to try to get for you," and told the veteran to send the 
needed evidence to the RO promptly.  In addition, the letter 
explained the respective responsibilities of the RO and the 
veteran in obtaining this information.  To the extent the RO 
did not fully explain these respective responsibilities, it 
included this information in its March 2003 SOC, which 
contained the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  That regulation explains the duties to 
notify and assist in detail, including the respective 
responsibilities of the RO and the veteran in obtaining 
information and evidence in support of the claim.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements.

In addition, the RO obtained the veteran's service medical 
records (SMRs) and service personnel records, as well as 
private and VA treatment records, all of which have been 
associated with the claims file.  The veteran was also 
afforded a September 2002 VA examination and an August 2003 
hearing before the RO.  In addition, in his September 2003 
letter in response to the RO, the veteran stated that, other 
than his contention that serving offshore within 1000 yards 
of Vietnam is the same as serving in-country (a contention 
discussed in detail below), he had no additional information 
to add to his appeal.  Thus, the claims file reflects, and 
the veteran himself has indicated, that there are no other 
private or Federal records that should be requested, or that 
any pertinent evidence was not received.  The RO therefore 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to Service Connection for Diabetes

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Diabetes mellitus may also be presumed to have 
been incurred in service if shown to a compensable degree 
within 1 year of qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 U.S.C.A. § 1116(a)(1) (West 2002), certain diseases 
are presumed to have been incurred or aggravated by a 
veteran's active duty even if there is no record of such a 
disability during his active duty.  In order for this 
presumption to apply, two criteria must be met.  First, the 
disease must be one of those listed in 38 U.S.C.A. 
§ 1116(a)(2) (West 2002) and become manifest as specified in 
that provision.  Second, the veteran must have served in the 
Republic of Vietnam between January 1962 and May 1975.  
Diabetes mellitus is one of the diseases listed in 
38 U.S.C.A. § 1116(a)(2) (West 2002).

VA regulations 38 C.F.R. §§ 3.307 and 3.309 (2004) clarify 
the circumstances in which the presumption applies.  
38 C.F.R. § 3.307(a) (2004) provides that a disease listed in 
§3.309(e) (2004) is presumed to have been incurred in or 
aggravated by service even if there is no evidence of such 
disease during the period of service.  One of the diseases 
listed in §3.309(e) is Type 2 diabetes (also known as 
diabetes mellitus).  Section 3.309(e) states that those 
diseases on the list "shall be service connected" if a 
veteran was exposed to an herbicide agent during active 
service.  Section 3.307(a)(6)(i) and (ii) define the term 
"herbicide agent" and require the diseases listed at 
§3.309(e), with exceptions not relevant here, to have become 
manifest to a degree of 10 percent or more at any time after 
service.  Subdivision (iii) provides:  "A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."

The September 2002 VA examination diagnosed the veteran with 
Type II diabetes, the disease listed in 38 U.S.C.A. 
§ 1116(a)(2) (West 2002) and 38 C.F.R. § 3.309(e) (2004), and 
an August 2002 letter from a private physician indicated that 
the veteran is diabetic.  His primary contention is that, his 
service on a destroyer, the U.S.S. DeHaven, within 500 to 
1000 yards of the coast of Vietnam, constitutes "service in 
the Republic of Vietnam" under the applicable statutes 
and regulations.

38 C.F.R. § 3.307(a)(6)(iii) (2004) states:  "'Service in 
the Republic of Vietnam' includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.313(a) (2004), entitled, "Claims 
based on service in Vietnam," which deals with the 
presumption of service connection for non-Hodgkin's lymphoma 
(NHL) provides:  "Service in Vietnam includes service in the 
waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in 
Vietnam."

VA's General Counsel (GC) has addressed the question of what 
constitutes "service in Vietnam" under both 38 C.F.R. 
§ § 3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a).  In VAOPGCPREC 
27-97, 1997 WL 465957 (July 23, 1997), GC addressed the 
question whether service on a naval vessel in the waters off 
the shore of Vietnam constitutes service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  That 
statute defines the term "Vietnam Era," as, "The period 
beginning on February 28, 1961, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period."  In discussing the meaning and 
legislative history of the phrase "served in the Republic of 
Vietnam," GC noted the existence of similar language in 
38 C.F.R. § 3.307(a)(6)(iii).  Id. at 2.  The GC stated that 
this provision, "which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  Id. at 3.  The GC held that 
service on a deep-water naval vessel (an aircraft carrier) in 
waters off the shore of the Republic of Vietnam does not, 
itself, constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  Id.

Similarly, in another precedent opinion, the GC addressed the 
question whether the term "service in Vietnam" in 38 C.F.R. 
§ 3.313(a) includes service of a Vietnam era veteran whose 
only contact with Vietnam was flying high-altitude missions 
in Vietnamese airspace.  See VAOPGCPREC 7-93, 1993 WL 762065 
(August 12, 1993).  After reviewing the legislative history 
of 38 C.F.R. § 3.313(b), which provides for service 
connection for NHL if manifested subsequent to service in 
Vietnam during the Vietnam era, the GC held that a showing of 
actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  Id. at 
2.  A showing that a veteran flew high-altitude missions in 
Vietnamese airspace is insufficient to establish such 
qualifying service.  Id.

In the present case, the veteran stated in a September 2002 
Statement in Support of Claim (VA Form 21-4138) that he 
served on naval vessels that went into the rivers of Vietnam 
exposing him to Agent Orange, which is an herbicide agent 
under the applicable regulations.  The veteran's DD Form 214 
and service personnel records reflect that he served aboard 
the destroyer U.S.S. DeHaven (DD 727) while it was in the 
official waters of Vietnam.

At the August 2003 RO hearing, when asked if he actually went 
in-country, on land itself, the veteran replied, "We were 
very close to the shore . . . in the variety of missions we 
performed but I was not in-country" (Hearing transcript, p. 
5).  The veteran described missions involving offshore 
bombardments as well as operating with aircraft carriers (pp. 
5,7).  The bombardments consisted of moving from out in the 
bay to about a thousand to 500 yards offshore, firing the 
guns, and moving back out to sea, often quickly because of 
mortar fire (pp. 5-6).  The veteran did this at least 10 
times, and probably more (p. 6).  He stated that he did not 
have to leave the ship for this bombardment (p 7).  In 
assisting aircraft carriers, the veteran's destroyer was 
responsible for moving small boats out of the way (pp 7-8).  
On these missions, the DeHaven was about 20 miles from land 
(p. 8).  The veteran stated that he was exposed to Agent 
Orange from the residue of that substance in the water and 
air that he came in contact with (pp. 9-10).  

The veteran also stated at the hearing that the first onset 
of his diabetes was about 6 years prior to the August 2003 
hearing, i.e., around 1997 (p. 11).

In an August 2003 letter to his Congresswoman, the veteran 
noted that under VA regulations, a veteran is entitled to a 
presumption that he incurred diseases such as diabetes from 
exposure to Agent Orange, when he served in-country only, and 
asked that the Congresswoman "look into having the existing 
regulations modified . . . to include service offshore as 
well."  The veteran also made similar statements at the RO 
hearing (pp. 15-16) and in the September 2003 letter noted 
above.

Based on the language of the statutes and regulations listed 
above, and the GC opinions interpreting this language, the 
Board finds that the veteran's service on board the DeHaven 
off the coast of Vietnam does not constitute "service in 
Vietnam" as that term is defined in the statutes and 
regulations for the purposes of assigning the pertinent 
presumption.  The language of 3.307(a)(6)(iii) and 3.313(a) 
are slightly different in their definition of "Service in 
Vietnam."  The former defines such service as "service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam," while the latter's definition of the 
term "includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004) (emphasis added); 38 C.F.R. § 3.313(a) (2004) 
(emphasis added).  Thus, the definition in §3.307(a)(6)(iii) 
is in the conjunctive, while the one in §3.313(a) is in the 
disjunctive.  The definition in §3.313(a) was promulgated in 
the context of the regulation now codified at 38 C.F.R. 
§ 3.313(b) (2004), relating to NHL.  See 55 Fed. Reg. 43123 
(October 26, 1990).

It is not the function of the Board to determine whether the 
different language in these regulations sheds any light on 
the meaning of "service in Vietnam" as applied to this 
case.  GC has opined on the meaning of both provisions, 
indicating that service in the waters offshore or the 
airspace above Vietnam would not constitute service therein 
for purposes of either regulation, and implying that a 
veteran would have to physically set foot in Vietnam in order 
to fall within the definition of service in Vietnam.  The 
Board is bound by the precedent opinions of VA's GC as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2004).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has apparently not addressed the issue 
presented by this case.  See Gulon v. West, No. 99-499, 2000 
WL 714564, at **4 (Vet. App. May 26, 2000) (memorandum 
opinion of Farley, J.) ("The Court notes it does not today 
reach a determination as to whether or not serving aboard 
ship in the waters offshore of the Republic of Vietnam, 
without leaving the ship, is "Service in the Republic of 
Vietnam" for purposes of the presumption [under 38 C.F.R. 
§ 3.307(a)(6)(iii)]").  See also Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992) (allowing citation or reliance upon 
single-judge disposition for persuasiveness or reasoning it 
contains, but noting lack of precedential value of such 
dispositions).  The Board has therefore relied on the only 
applicable precedents in determining that the veteran's 
service on board the DeHaven, as reflected in the record and 
described by the veteran himself, does not fall within the 
definition of "service in Vietnam" in the relevant statutes 
and regulations.  Cf. Bee v. Principi, No. 01-925, 2001 WL 
1531184, at **2 (Vet. App. Nov. 26, 2001) (memorandum opinion 
of Steinberg, J.) ("The Board does not support its 
conclusion that the veteran had not served 'in the waters 
offshore' Vietnam with any definition of what would 
constitute such waters.  Nor does the Board specify what 
would not constitute such offshore waters.  Rather, the Board 
offers only a conclusory statement that the appellant's 
service does not qualify.  Such a bare conclusory statement 
is not adequate to enable the appellant to understand the 
precise basis for the Board's decision, nor is it adequate to 
facilitate review in this Court") (emphasis in original; 
citations omitted).

Therefore, the veteran is not entitled to the presumption 
that his diabetes was incurred in or aggravated by service 
due to exposure to Agent Orange because he did not serve in 
Vietnam as defined under current laws and regulations for the 
purposes of this presumption.  If, as the veteran himself has 
argued, the laws and regulations should be changed, this can 
only be done by those with applicable legislative and 
administrative authority, and not by the Board.  See 
38 C.F.R. § 20.101(a) (2004) ("In its decisions, the Board 
is bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs").

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine if service connection can 
otherwise be established.  See 38 C.F.R. § 3.304(d) (2004) 
("Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection"); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), 
does not preclude veteran from establishing service 
connection with proof of actual direct causation).

In this case the veteran cannot otherwise establish service 
connection.  Service connection could be granted for diabetes 
as a chronic disease manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. §§ 1112(a)(1) (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  But there is no 
evidence that the veteran's diabetes manifested within a year 
after service.  The medical diagnoses of diabetes are 
contained in private and VA records from 2002, and, at the RO 
hearing, the veteran stated that his diabetes did not 
manifest itself until 1997-about 28 years after his November 
1968 discharge.  Similarly, the veteran cannot establish 
service connection for his diabetes on a direct incurrence 
basis, as there is no evidence of diabetes in his service 
medical records, nor any claim that he contracted this 
disease during service, nor any evidence since discharge 
indicating that diabetes was incurred in service.  38 C.F.R. 
§ 3.303 (2004).  Moreover, there is no evidence to support 
his contention that he was exposed to the residue of Agent 
Orange in the water and air he came in contact with off the 
shore of Vietnam.  In addition, the September 2002 VA 
examiner's conclusory statement that the veteran had 
"diabetes with history of Agent Orange exposure in 
Vietnam," was not based on any medical evidence, as it was 
not preceded by review of the claims file or SMRs, and 
therefore does not constitute competent, probative evidence.  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (post-
service reference to injuries sustained in service, without a 
review of SMRs, is not competent medical evidence); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record).

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes, either on a presumptive or direct incurrence basis.  
The benefit-of-the-doubt doctrine therefore does not apply, 
and this claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The veteran's claim for service connection for diabetes 
mellitus, including as a result of exposure to an herbicide 
agent used in Vietnam, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


